Kirkpatrick, O. J.
It never was doubted that a new trial could be granted in favor of a defendant;* but no adjudged case could be found where a new trial had been granted on the part of the state, where, on an indictment, a general verdict had been rendered in favor of the defendant. In this case, cited from 6 Term Reports, the application was made by the defendants. We are all of opinion that it is contrary to practice to grant a new trial in criminal cases after a verdict for the defendant.
Buie for new trial discharged.

 It if? said, that in cases of felony no new trial can he granted at all on the application of the defendants. Term Rep. 633; 3 Bl. Com. 387, no'e; 1 John. Ch. Ca. 18 But in the case of the United States v. Fries, a new trial was granted at the prayer of the defendant, on an indictment for treason. 3 Dal. 315. See also 1 Bin. 379. State v Hopkins.